DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As stated in the remarks filed 2/1/2021, the combination of Taylor and Croxford does not teach the amendments to the independent claims. In particular, the object depth being for each of the graphical objects and the second presentation mode being different from the first presentation mode. A further search was performed, mostly regarding object depth and significance based on z-index, and no art sufficient to warrant a new rejection was found (see below for results). As such the claims are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	 

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Australia on 12/19/2017. It is noted, however, that applicant has not filed a certified copy of the AU2017279613 application as required by 37 CFR 1.55.

	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Matthee (US 20070130514 A1): Teaches processing priority of nodes based on the order in which they are rendered.
Graves (US 8910032 B2): Teaches prioritizing objects based on their relative location in the background/foreground.
Green (US 8368705 B2): Teaches render managers based on both priority and z-order when rendering a web page.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178